Appeal by defendant Salomon from: (1) a judgment of the Supreme Court, Suffolk County, rendered May 27, 1959, at the Extraordinary Special and Trial Term of said court, after a jury trial, convicting him of conspiracy to violate section 1868 of the Penal Law and sentencing him to serve a term of six months and to pay a fine of $500; and (2) from every intermediate order. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.